   1   Thomas H. Allen, State Bar #11160
       Philip J. Giles, State Bar #30340
   2   David B. Nelson, State Bar #34100
       ALLEN BARNES & JONES, PLC
   3   1850 N. Central Ave., Suite 1150
       Phoenix, Arizona 85004
   4   Ofc: (602) 256-6000
       Fax: (602) 252-4712
   5   Email: tallen@allenbarneslaw.com
               cvandewerker@allenbarneslaw.com
   6
       Attorneys for Debtors
   7
                                  UNITED STATES BANKRUPTCY COURT
   8
                                          DISTRICT OF ARIZONA
   9
       In re:                                          Chapter 11
  10
       PHILLIP J. HOOLEHAN and NICOLE M.               Case No.: 2:18-bk-13152-EPB
  11   HOOLEHAN,
                                                       DEBTORS’ PLAN OF REORGANIZATION
  12                   Debtors.                        DATED MARCH 5, 2019

  13
                                               INTRODUCTION
  14
                Phillip J. Hoolehan and Nicole M. Hoolehan (the “Debtors”), and debtors-in-possession
  15
       in the above-captioned Chapter 11 case, hereby files this Plan of Reorganization Dated January
  16
       5, 2019. In addition to reviewing this Plan, all creditors and parties in interest are encouraged to
  17
       consult the Disclosure Statement before voting to accept or reject this Plan.                   NO
  18
       SOLICITATION MATERIALS OTHER THAN THE DISCLOSURE STATEMENT
  19
       AND      RELATED        MATERIALS        TRANSMITTED           THEREWITH          HAVE      BEEN
  20
       APPROVED OR AUTHORIZED BY THE BANKRUPTCY COURT IN SOLICITING
  21
       ACCEPTANCES OR REJECTIONS OF THIS PLAN.
  22

  23

  24

  25

  26
  27

  28
       {00149342}
Case 2:18-bk-13152-EPB         Doc 34 Filed 03/05/19 Entered 03/05/19 10:52:22                Desc
                               Main Document    Page 1 of 26
   1                                  TABLE OF CONTENTS

   2

   3   ARTICLE 1 – DEFINITIONS                                                         6

   4    1.1    AB&J                                                                    6

   5    This term means Allen Barnes & Jones PLC.                                      6

   6    1.2    Administrative Claim                                                    6

   7    1.3    Allowed Claim                                                           6

   8    1.4    ADOR                                                                    7

   9    1.5    Ballot                                                                  7

  10    1.6    Bankruptcy Code or Code                                                 7

  11    1.7    Bankruptcy Court or Court                                               7

  12    1.8    Bankruptcy Rules or Rules                                               7

  13    1.9    Business Day                                                            7

  14    1.10   Capital One                                                             7

  15    1.11   Chapter 11 Case or Case                                                 7

  16    1.12   Chapter 11 Professionals                                                8

  17    1.13   Claim                                                                   8

  18    1.14   Claimant                                                                8

  19    1.15   Class                                                                   8

  20    1.16   Confirmation Date                                                       8

  21    1.17   Confirmation Hearing                                                    8

  22    1.18   Confirmation Order                                                      8

  23    1.19   Creditor                                                                8

  24    1.20   Debtors                                                                 8

  25    1.21   Disclosure Statement                                                    8

  26    1.22   Disputed Claim                                                          8

  27    1.23   Effective Date                                                          9

  28    1.24   Estate                                                                  9

Case 2:18-bk-13152-EPB
      {00149342}
                             Doc 34 Filed 03/05/19
                                             -2-    Entered 03/05/19 10:52:22   Desc
                             Main Document    Page 2 of 26
   1    1.25   Executory Contract                                                       9

   2    1.26   Final Bar Date                                                           9

   3    1.27   Final Decree                                                             9

   4    1.28   Final Order                                                              9

   5    1.29   General Unsecured Claim                                                  9

   6    1.30   IDOR                                                                     9

   7    1.31   Impaired                                                                10

   8    1.32   Initial Bar Date                                                        10

   9    1.33   Initial Payment Date                                                    10

  10    1.34   IRS                                                                     10

  11    1.35   Litigation                                                              10

  12    1.36   New Value                                                               10

  13    1.37   Person                                                                  10

  14    1.38   Petition Date                                                           10

  15    1.39   Plan                                                                    10

  16    1.40   Priority Tax Claim                                                      10

  17    1.41   Professional Fees                                                       10

  18    1.42   Property                                                                10

  19    1.43   Santander                                                               11

  20    1.44   Secured Claim                                                           11

  21    1.45   Secured Creditor                                                        11

  22    1.46   Unsecured Claim                                                         11

  23    1.47   Unsecured Creditor                                                      11

  24   ARTICLE 2 – IMPORTANT DATES & DEADLINES                                         11

  25    2.1    Initial Bar Date                                                        11

  26    2.2    Final Bar Date                                                          12

  27    2.3    Claims Objection Deadline.                                              12

  28    2.4    Deadline for Assumption or Rejection of Executory Contracts             12

Case 2:18-bk-13152-EPB
      {00149342}
                             Doc 34 Filed 03/05/19
                                             -3-    Entered 03/05/19 10:52:22   Desc
                             Main Document    Page 3 of 26
   1   ARTICLE 3 - CLASSIFICATION AND TREAMENT OF CLAIMS                               13

   2    3.1    Unclassified Claims                                                     13

   3      3.1.1    Allowed Administrative Claims                                       13

   4      3.1.2    Allowed Priority Tax Claim of the IRS                               13

   5    3.2    Class I(a) – Secured Claim of Santander                                 15

   6    3.3    Class I(b) – Secured Claim of Capital One                               15

   7    3.4    Class I(c) – Secured Claim of IRS                                       15

   8    3.5    Class II – General Unsecured Creditors                                  16

   9   ARTICLE 4 - PLAN IMPLEMENTATION                                                 16

  10   ARTICLE 5 - VOTING PROCEDURE                                                    17

  11   ARTICLE 6 - BINDING EFFECT OF PLAN                                              17

  12   ARTICLE 7 - EFFECT OF CONFIRMATION                                              17

  13   ARTICLE 8 - MODIFICATION OF PLAN                                                18

  14    8.1    Pre-Confirmation                                                        18

  15    8.2    Post-Confirmation                                                       18

  16    8.3    Effect of Modification                                                  18

  17   ARTICLE 9 - RETENTION OF JURISDICTION                                           19

  18   ARTICLE 10 - RETENTION AND PROSECUTION OF CLAIMS                                19

  19    10.1   Preservation of Debtors’ Claims, Demands, and Causes of Action          19

  20    10.2   Procedure for Determination of Claims                                   20

  21    10.2.1 Disputed Claims                                                         20

  22    10.2.2 Treatment of Contingent Claims                                          20

  23   ARTICLE 11 - PROVISIONS GOVERNING DISTRIBUTIONS                                 20

  24    11.1   Distributions by the Debtors                                            20

  25    11.2   Date of Distributions                                                   20

  26    11.3   Delivery of Distributions                                               21

  27    11.4   Means of Payment                                                        21

  28    11.5   De Minimis Cash Distributions                                           21

Case 2:18-bk-13152-EPB
      {00149342}
                           Doc 34 Filed 03/05/19
                                           -4-    Entered 03/05/19 10:52:22     Desc
                           Main Document    Page 4 of 26
   1    11.6   Setoff                                                                21

   2   ARTICLE 12 - GENERAL PROVISIONS                                               22

   3    12.1   Extension of Dates                                                    22

   4    12.2   Notices                                                               22

   5    12.3   Default                                                               22

   6    12.4   Closure of the Case                                                   22

   7    12.5   Effect of Appeal                                                      22

   8    12.6   Exculpation and Limitation of Liability                               23

   9    12.7   General Injunction                                                    23

  10    12.8   Interest                                                              23

  11    12.9   Additional Assurances                                                 24

  12    12.10 Confirmation by Non-Acceptance Method                                  24

  13    12.11 Vesting                                                                24

  14    12.12 Successors and Assigns                                                 24

  15    12.13 Withdrawal of Plan                                                     24

  16    12.14 Severability and Reformation                                           24

  17    12.15 Prohibition Against Prepayment Penalties                               25

  18    12.16 Payment of Statutory Fees and Filing of Quarterly Reports              25

  19    12.17 Governing Law                                                          25

  20    12.18 Special Tax Issues                                                     25

  21    12.19 Conflicts Between Plan and Confirmation Order                          25

  22

  23

  24

  25

  26
  27

  28

Case 2:18-bk-13152-EPB
      {00149342}
                           Doc 34 Filed 03/05/19
                                           -5-    Entered 03/05/19 10:52:22   Desc
                           Main Document    Page 5 of 26
   1                                    ARTICLE 1 – DEFINITIONS

   2          Rules of Construction The following terms shall have the meanings specified below

   3   when used in this Plan. Wherever from the context it appears appropriate, each term stated in

   4   either the singular or the plural shall include the singular and the plural, and pronouns stated in

   5   the masculine, feminine, or neutral gender shall include the masculine, the feminine, and the

   6   neutral. The words “herein,” “hereof,” “hereto,” “hereunder,” and others of similar import refer

   7   to the Plan as a whole and not to any particular section, subsection, or clause contained in the

   8   Plan. Unless otherwise specified, all section, schedule, or exhibit references in the Plan are to

   9   the respective section in, schedule to, or exhibit to the Plan. The headings in the Plan are for

  10   convenience only and shall not limit or otherwise affect the provisions of the Plan. The rules of

  11   construction contained in Code § 102 shall apply to the construction of the Plan, and unless

  12   specifically modified herein, terms that are defined by the Bankruptcy Code shall have the same

  13   meanings defined by the Code, or, if not defined therein, their ordinary meanings. These

  14   definitions are a substantial and operative part of the Plan.

  15          1.1       AB&J

  16          This term means Allen Barnes & Jones PLC.

  17          1.2       Administrative Claim

  18          This term means every cost or expense of administration of this Case allowed under

  19   Code § 503(b) and referred to in Code § 507(a)(1), including, without limitation: a) any actual

  20   and necessary expense of preserving the Estate as approved by the Bankruptcy Court; b) all

  21   Professional Fees; and c) all fees and charges assessed against the Debtors’ Estate under 28

  22   U.S.C. § 1930.

  23          1.3       Allowed Claim

  24          This term means every Claim: (a) (i) as to which a proof of such Claim has been timely

  25   filed pursuant to Sections 2.1 or 2.2 below, or (ii) which the Debtors have scheduled in their

  26   Schedules (including any amendments thereto) as liquidated in amount, not contingent, and

  27   undisputed; and in either event: (b) (i) as to which no objection to the allowance of such Claim

  28   has been filed within any applicable time period fixed by the Bankruptcy Court, or (ii) as to

Case 2:18-bk-13152-EPB
      {00149342}
                               Doc 34 Filed 03/05/19
                                               -6-    Entered 03/05/19 10:52:22              Desc
                               Main Document    Page 6 of 26
   1   which the order allowing such Claim has become a Final Order. The term “Allowed Claim”

   2   may be used throughout the Plan with each of the various Creditors’ Claims or Classes of those

   3   Claims (e.g., “Allowed Administrative Claims” or “Allowed Secured Claims”) to signify that

   4   such Claims are, will be, or must be Allowed Claims to qualify for certain treatment under the

   5   Plan.

   6           1.4    ADOR

   7           This term means the Arizona Department of Revenue.

   8           1.5    Ballot

   9           This term means the Ballot for accepting or rejecting the Plan, which will be distributed

  10   to holders of Claims in Classes that are Impaired and entitled to vote on this Plan.

  11           1.6    Bankruptcy Code or Code

  12           These terms mean Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq., as now

  13   existing or hereafter amended during this Case.

  14           1.7    Bankruptcy Court or Court

  15           These terms mean the United States Bankruptcy Court for the District of Arizona,

  16   Phoenix Division, or any other court that exercises jurisdiction over all or part of the Case,

  17   including the United States District for the District of Arizona to the extent that the reference of

  18   all or part of the Case is withdrawn.

  19           1.8    Bankruptcy Rules or Rules

  20           This term means the Federal Rules of Bankruptcy Procedure promulgated under 28

  21   U.S.C. § 2075 and the local rules of Court, as applicable during the term of the Case.

  22           1.9    Business Day

  23           This term means every day except Saturdays, Sundays, and holidays observed by the

  24   Bankruptcy Court.

  25           1.10   Capital One

  26           This term means Capital One Auto Finance

  27           1.11   Chapter 11 Case or Case

  28           This term means Case No. 2:18-bk-13152-EPB.

Case 2:18-bk-13152-EPB
      {00149342}
                               Doc 34 Filed 03/05/19
                                               -7-    Entered 03/05/19 10:52:22               Desc
                               Main Document    Page 7 of 26
   1           1.12   Chapter 11 Professionals

   2           This term means all professionals employed by the Estate under Code § 327.

   3           1.13   Claim

   4           This term means “claim” as defined in Code § 101(5).

   5           1.14   Claimant

   6           This term means the holder of a Claim.

   7           1.15   Class

   8           This term means each of the categories of classified claims described in Article 3 of the

   9   Plan.

  10           1.16   Confirmation Date

  11           This term means the date on which the Bankruptcy Court enters the Confirmation Order.

  12           1.17   Confirmation Hearing

  13           This term means the hearing regarding confirmation of the Plan conducted by the

  14   Bankruptcy Court pursuant to Code § 1128, including any adjournment or continuation of that

  15   hearing from time to time.

  16           1.18   Confirmation Order

  17           This term means the order of the Bankruptcy Court confirming the Plan pursuant to

  18   Code § 1129.

  19           1.19   Creditor

  20           This term means “creditor” as defined in Code § 101(10).

  21           1.20   Debtors

  22           This term means Phillip J. Hoolehan and Nicole M. Hoolehan.

  23           1.21   Disclosure Statement

  24           This term means the Debtors’ Disclosure Statement Dated March 5, 2019, presented by

  25   the Debtors with respect to the Plan, in its present form or as it may be altered, amended, or

  26   modified.

  27           1.22   Disputed Claim

  28           This term means every Claim: a) that is scheduled by the Debtors as disputed,

Case 2:18-bk-13152-EPB
      {00149342}
                              Doc 34 Filed 03/05/19
                                              -8-    Entered 03/05/19 10:52:22              Desc
                              Main Document    Page 8 of 26
   1   contingent, or unliquidated; or b) that is not an Allowed Claim. Where performance is to be

   2   rendered under the Plan to any Creditor in respect to a Disputed Claim, such performance shall

   3   not be due (notwithstanding the occurrence of the Effective Date for all other purposes and legal

   4   effects) unless and until such Disputed Claim becomes, wholly or in part, an Allowed Claim.

   5          1.23    Effective Date

   6          This term means the thirtieth day that occurs after the Confirmation Date.

   7          1.24    Estate

   8          This term means the Debtors’ bankruptcy estate created under Code § 541.

   9          1.25    Executory Contract

  10          This term means every unexpired lease and other contract that is subject to being

  11   assumed or rejected under Code § 365.

  12          1.26    Final Bar Date

  13          This term means the thirtieth day that occurs after the Effective Date.

  14          1.27    Final Decree

  15          This term means a Final Order showing that the Plan has been fully administered.

  16          1.28    Final Order

  17          This term means an order or judgment of the Court that a) shall not have been reversed,

  18   stayed, modified or amended and the time to appeal from, or to seek review or rehearing of,

  19   shall have expired and as to which no appeal or petition for review, or hearing for certiorari is

  20   pending, or b) if appealed from, shall have been affirmed and no further hearing, appeal, or

  21   petition for certiorari can be taken or granted.

  22          1.29    General Unsecured Claim

  23          This term means every Unsecured Claim against the Debtors (including, but not limited

  24   to, every such Claim arising from the rejection of an Executory Contract, deficiencies related to

  25   Secured Claims of Creditors, and Unsecured Claims of Creditors with Claims solely against the

  26   Debtors) that will be classified and paid under the Plan as the Plan provides for Class II Claims.

  27          1.30    IDOR

  28          This term means the Illinois Department of Revenue.

Case 2:18-bk-13152-EPB
      {00149342}
                               Doc 34 Filed 03/05/19
                                               -9-    Entered 03/05/19 10:52:22              Desc
                               Main Document    Page 9 of 26
   1           1.31   Impaired

   2           This term means “impaired” as defined in Code § 1124.

   3           1.32   Initial Bar Date

   4           This term means the day prior to the date of the first hearing on the Disclosure Statement.

   5           1.33   Initial Payment Date

   6           This term means the first day of the month that occurs 11 months after the Effective Date.

   7           1.34   IRS

   8           This term means the Internal Revenue Service.

   9           1.35   Litigation

  10           This term means any potential causes of action belonging to the estate, including but not

  11   limited to those arising from the events described in Article 2 of the Disclosure Statement.

  12           1.36   New Value

  13           This term means the contribution of $7,500 by a third-party to the Debtors to be applied

  14   towards implementation of this Plan.

  15           1.37   Person

  16           This term means “person” as defined in Code § 101(41).

  17           1.38   Petition Date

  18           This term means October 26. 2018, the filing date of the Debtors’ voluntary Chapter 11

  19   petition.

  20           1.39   Plan

  21           This term means this Debtors’ Plan of Reorganization Dated January 8, 2019 and every

  22   amendment to or modification thereof, if any.

  23           1.40   Priority Tax Claim

  24           Any Claim of a governmental unit entitled to priority under Code § 507(a)(8).

  25           1.41   Professional Fees

  26           This term means any of the interim and final professional fees, costs, and expenses

  27   charged by the Chapter 11 Professionals.

  28           1.42   Property

Case 2:18-bk-13152-EPB
      {00149342}
                               Doc 34 Filed 03/05/19
                                              -10-    Entered 03/05/19 10:52:22               Desc
                               Main Document    Page 10 of 26
   1          This term means, with respect to the Debtors, all rights, causes of action, all of the right,

   2   title and interest in and to Property (real or personal, tangible or intangible, legal or equitable,

   3   liquidated or unliquidated) of whatever type or nature, owned by the Debtors as of the Effective

   4   Date, together with Property subsequently acquired by the Debtors, and including, but not

   5   limited to, Property as defined in Code § 541.

   6          1.43    Santander

   7          This term means Santander Consumer USA Inc.

   8          1.44    Secured Claim

   9          This term means every Claim or portion thereof that is asserted by a Creditor holding

  10   such Claim to be secured by a lien, security interest, or assignment encumbering Property in

  11   which the Debtors have an interest; provided, however, that such Claim shall be a Secured

  12   Claim only to the extent of the validity, perfection, and enforceability of the claimed lien,

  13   security interest, or assignment and only to the extent of the value of the interest of the Creditor

  14   holding such Claim against such Property.

  15          1.45    Secured Creditor

  16          This term means every Creditor that asserts a Secured Claim in the Bankruptcy Case.

  17          1.46    Unsecured Claim

  18          This term means all Claims asserted by Creditors of the Debtors, including deficiency

  19   Claims, dissolution Claims and Claims arising out of the rejection of Executory Contracts, other

  20   than Secured Claims, Administrative Claims, and Priority Tax Claims.

  21          1.47    Unsecured Creditor

  22          This term means the owner or holder of an Unsecured Claim.

  23                      ARTICLE 2 – IMPORTANT DATES & DEADLINES

  24          2.1     Initial Bar Date

  25          The Court originally set a hearing for ___________________ at 230 N. First Avenue,

  26   ___ Floor, Courtroom ______, Phoenix, Arizona, to consider the adequacy of the Debtors’

  27   initial disclosure statement and set the same day as the Initial Bar Date for filing proofs of

  28   Claim. For eligibility as Allowed Claims, proofs of Claim must be filed for:

Case 2:18-bk-13152-EPB
      {00149342}
                              Doc 34 Filed 03/05/19
                                             -11-    Entered 03/05/19 10:52:22                Desc
                              Main Document    Page 11 of 26
   1            a) Claims not listed in the Schedules of Assets and Liabilities, as may be amended
                   from time to time;
   2
                b) Claims that are listed in the Schedules of Assets and Liabilities as disputed,
   3               contingent, or unliquidated;

   4            c) Claims that differ in any respect from those listed in the Schedules of Assets and
                   Liabilities (including, without limitation, the assertion of any right to a setoff under
   5               Code § 553 or otherwise);

   6            d) Administrative Claims arising prior to the Initial Bar Date, except for Professional
                   Fees; and
   7
                e) Claims arising from the Debtors’ rejection of an Executory Contract that occurs
   8               prior to the Bar Date.

   9          Any Person or entity asserting one of the foregoing types of Claims that failed to timely

  10   file a proof of Claim or application for payment thereof prior to Initial Bar Date is deemed to

  11   have waived its Claim, and the Claim will be disallowed and forever barred.

  12          2.2    Final Bar Date

  13          Applications for allowance and payment of a) Administrative Claims that arise after the

  14   Initial Bar Date b) Professional Fees incurred prior to the Confirmation Date, or c) Claims

  15   resulting from the Debtors’ rejection of Executory Contracts after the Initial Bar Date must be

  16   filed no later than the Final Bar Date. Any Person asserting one of the foregoing types of

  17   Claims that fails to timely file a proof of Claim or application for allowance and payment

  18   thereof shall be deemed to have waived its Claim, and the Claim will be disallowed. Any

  19   Professional Fees incurred after the Confirmation Date shall be payable in the normal course of

  20   the Debtors’ affairs without the need to seek or obtain Bankruptcy Court approval.

  21          2.3    Claims Objection Deadline.

  22          On or before the sixtieth day after the Effective Date, the Debtors or any party in interest

  23   may file with the Bankruptcy Court, serving a copy upon Debtors’ counsel, if necessary, an

  24   objection to any application for approval of an Administrative Claim or proof of Claim filed, or

  25   deemed filed herein.

  26          2.4    Deadline for Assumption or Rejection of Executory Contracts

  27          Prior to the Confirmation Date, the Debtors will file motions to assume or reject all

  28   Executory Contracts. Any Executory Contract not assumed prior to the Confirmation Date will

Case 2:18-bk-13152-EPB
      {00149342}
                              Doc 34 Filed 03/05/19
                                             -12-    Entered 03/05/19 10:52:22                Desc
                              Main Document    Page 12 of 26
   1   be deemed rejected.

   2                ARTICLE 3 - CLASSIFICATION AND TREAMENT OF CLAIMS

   3          This Plan defines various Classes of Claims and provides for their treatment. This Plan

   4   deals with all Claims against the Debtors of whatever character. Only Allowed Claims are

   5   entitled to receive payments under the Plan. In accordance with Code §§ 1122 and 1123, all

   6   Claims against the Debtors or the Estate are classified and will receive treatment as follows:

   7          3.1     Unclassified Claims

   8          Pursuant to Code § 1123(a)(1), Administrative Claims and Priority Tax Claims are not

   9   classified for purposes of voting on, or receiving distributions under, the Plan. Holders of

  10   Administrative Claims and Priority Tax Claims are not entitled to vote on the Plan, but rather,

  11   are treated separately as set forth in Sections 3.1 of the Plan and summarized herein.

  12                  3.1.1   Allowed Administrative Claims

  13                  This Class includes, without limitation, post-petition tax Claims, Professional

  14   Fees, and any fees due and payable to the United States Trustee. Applications for approval of

  15   Administrative Claims must be filed with the Court, and copies must be served upon Debtors’

  16   counsel, unless exempted from such requirement. Any holder of an Administrative Claim that

  17   fails to timely file a final application for approval of such Administrative Claim shall be deemed

  18   to have waived its Claim, and the Claim will be disallowed.              The holders of Allowed

  19   Administrative Claims shall be paid in full on the Effective Date unless otherwise agreed.

  20                  3.1.2   Allowed Priority Tax Claim of the IRS

  21                  The Allowed Priority Tax Claim of the IRS relating to the Debtors’ federal tax

  22   liability is in the total amount of $175,005.12. Interest shall accrue on the Priority Tax Claim of

  23   the IRS from the Petition Date at the statutory rate set forth in I.R.C. §§ 6621 and 6622 that is in

  24   effect as of the Confirmation Date, currently 6.0% compounded daily.

  25                  The Debtors shall pay the Allowed Priority Tax Claim of the IRS, including

  26   interest accrued from the Petition Date, in full through equal monthly payments beginning on

  27   the Effective Date and extending no longer than sixty (60) months of the Petition Date. As of

  28   the drafting of the Disclosure Statement, the Debtors estimate the Debtors will pay the Allowed

Case 2:18-bk-13152-EPB
      {00149342}
                              Doc 34 Filed 03/05/19
                                             -13-    Entered 03/05/19 10:52:22                  Desc
                              Main Document    Page 13 of 26
   1   Priority Tax Claim of the IRS in full through fifty-four (54) equal monthly payments of

   2   $3,706.06.

   3                  In the event the Debtors default on any payment due to the IRS as required under

   4   the confirmed Plan, and in the event the Debtors fail to cure said default within thirty (30) days

   5   after written notice of the default is mailed to the Debtors and their attorneys, the entire imposed

   6   liability together with any unpaid current liabilities, shall become due and payable immediately.

   7   The IRS may collect unpaid liabilities that become due as a result of the default through the

   8   administrative collection provision or judicial remedies as set forth in the Internal Revenue

   9   Code. The IRS shall not be required to seek a modification from the automatic stay to collect

  10   any tax liabilities from Property that re-vests with the Debtors. No prepayment penalty shall

  11   pertain to this Claim.

  12                  The IRS also holds a Class I(c) Secured Claim of $31,519.97 and a Class II

  13   Unsecured Claim of $88,090.26.

  14                  3.1.3     Allowed Priority Tax Claim of the ADOR

  15                  The Allowed Priority Tax Claim of the ADOR relating to income taxes is in the

  16   total amount of $7,700.57 as of the Petition Date. The Claim shall accrue interest from the

  17   Petition Date at the statutory rate set forth in A.R.S. § 42-1123(A), currently 6% compounded

  18   annually, that is in effect during the month the Plan is confirmed. The Debtors will pay the

  19   Claim, including interest accrued from the Petition Date, through equal monthly payments

  20   beginning on the Effective Date and extending no longer than (60) months of the Petition Date.

  21   As of the drafting of the Disclosure Statement, the Debtors estimate the Debtors will pay the

  22   Allowed Priority Tax Claim of the ADOR in full through in fifty-four (54) equal monthly

  23   payments of $163.07 beginning on the Effective Date. No prepayment penalty shall pertain to

  24   this Claim.

  25                  The ADOR also holds a General Unsecured Claim of $542.03 which shall be

  26   treated as a Class II Claim.

  27                  3.1.4     Allowed Priority Tax Claim of IDOR

  28                  The Allowed Priority Tax Claim of the IDOR relating to individual income taxes

Case 2:18-bk-13152-EPB
      {00149342}
                                Doc 34 Filed 03/05/19
                                               -14-    Entered 03/05/19 10:52:22              Desc
                                Main Document    Page 14 of 26
   1   is in the total amount of $936.78. The Claim shall accrue interest from the Petition Date at the

   2   statutory rate set forth in 35 ILCS § 735/3-2(a), (c) simple interest calculated on a daily basis,

   3   currently 6%.    The Debtors will pay the Claim, including interest accrued from the Petition

   4   Date, through equal monthly payments beginning on the Effective Date and extending no longer

   5   than (60) months of the Petition Date. As of the drafting of the Disclosure Statement, the

   6   Debtors estimate the Debtors will pay the Allowed Priority Tax Claim of the IDIOR in full

   7   through fifty-four (54) equal monthly payments of $19.84 beginning on the Effective Date. No

   8   prepayment penalty shall pertain to this Claim.

   9                   The IDOR also holds a General Unsecured Claim of $1,752.61 which shall be

  10   treated as a Class II Claim.

  11          3.2      Class I(a) – Secured Claim of Santander

  12          Class I(a) consists solely of the Allowed Secured Claim of Santander attributable to a

  13   first-position lien on the Debtors’ 2018 Dodge Durango evidenced by lien notation on the

  14   vehicle’s certificate of title. Pursuant to Code § 506(a)(1), the Class I(a) Claim is in the total

  15   amount of the value of the 2018 Dodge Durango, estimated at $52,818.00 which shall accrue

  16   interest at 4%. Class I(a) shall be paid the full amount of in sixty (60) equal monthly payments

  17   of $972.72. Santander shall retain its lien to the extent of its Class I(a) Claim. No prepayment

  18   penalty shall pertain to this Claim. Class I(a) is Impaired.

  19          3.3      Class I(b) – Secured Claim of Capital One

  20          Class I(b) consists solely of the Allowed Secured Claim of Capital One attributable to a

  21   first-position lien on the Debtors’ 2017 Ford Focus evidenced by lien notation on the vehicle’s

  22   certificate of title. Pursuant to Code § 506(a)(1) , the Class I(b) Claim is in the total amount of

  23   the value of the 2017 Ford Focus, estimated at $28,310.00, which shall accrue interest at 4%.

  24   Class I(b) shall be paid in sixty (60) equal monthly payments of $521.37. Capital One shall

  25   retain its lien to the extent of its Class I(b) Claim. No prepayment penalty shall pertain to this

  26   Claim. Class I(b) is Impaired.

  27          3.4      Class I(c) – Secured Claim of IRS

  28          Class I(c) consists of the Allowed Secured Claim of the IRS in the amount of

Case 2:18-bk-13152-EPB
      {00149342}
                              Doc 34 Filed 03/05/19
                                             -15-    Entered 03/05/19 10:52:22                Desc
                              Main Document    Page 15 of 26
   1   $31,519.97. Holders of the Class I(c) Claim shall receive payment within sixty (60) months of

   2   the Effective Date. The Class I(c) Claim shall accrue interest from the Effective Date at the

   3   statutory rate set forth in I.R.C. §§ 6621 and 6622, currently 6% compounded daily, that is in

   4   effect during the month the Plan is confirmed. No prepayment penalty shall pertain to this

   5   Claim. As of the drafting of the Disclosure Statement, the Debtors estimate the Debtors will pay

   6   the Allowed Secured IRS claim in full through fifty-four (54) equal monthly payments at

   7   $667.49. Any alleged remaining unpaid Claim to the IRS not otherwise receiving treatment in

   8   this Plan, including, without limitation, any additional Claims for interest or penalties, shall be

   9   enjoined and discharged by the Plan. Class II(c) is Impaired.

  10          In the event the Debtors default on any payment due to the IRS as required under the

  11   confirmed Plan, and in the event the Debtors fail to cure said default within 30 days after

  12   written notice of the default is mailed to the Debtors and their attorneys, the entire imposed

  13   liability together with any unpaid current liabilities, shall become due and payable immediately.

  14   The IRS may collect unpaid liabilities that become due as a result of the default through the

  15   administrative collection provision or judicial remedies as set forth in the Internal Revenue

  16   Code. The IRS shall not be required to seek a modification from the automatic stay to collect

  17   any tax liabilities from Property that re-vests with the Debtors.

  18          3.5     Class II – General Unsecured Creditors

  19          Class II consists of (i) all Allowed Unsecured Claims that are not entitled to

  20   classification in any other Class of Claims; and (ii) any and all deficiency claims. The Debtors

  21   shall pay each Class II Claim its pro-rata share of $7,225.16 beginning on the Initial Payment

  22   Date and every year thereafter for four years in equal annual installments. No interest shall

  23   accrue on the Class II Claims. If a Class II Claim is not an Allowed Claim prior to 30 days after

  24   the Effective Date, such Claim will be paid on the one-year payment date that falls after it

  25   becomes an Allowed Claim. No prepayment penalty shall pertain to this Claim. Class II is

  26   Impaired.

  27                            ARTICLE 4 - PLAN IMPLEMENTATION

  28          The Debtors will implement the Plan upon entry of the Confirmation Order. Upon the

Case 2:18-bk-13152-EPB
      {00149342}
                              Doc 34 Filed 03/05/19
                                             -16-    Entered 03/05/19 10:52:22                Desc
                              Main Document    Page 16 of 26
   1   Effective Date, or at such other time as specifically provided for in the Plan, Creditors holding

   2   Allowed Claims will receive the treatment provided for in the Plan. Creditors must hold

   3   Allowed Claims before they will be entitled to their respective treatment. On the Effective

   4   Date, the Debtors will use third-party assets to make the New Value contribution towards

   5   implementation of the Plan.

   6          The Plan will be funded from the Debtors’ post-confirmation income. Unless a party in

   7   interest objects to the Debtors’ estimate of value of any Asset prior to the Confirmation Date,

   8   the value of the Assets set forth in the Plan, as amended, shall be determinative.

   9                                ARTICLE 5 - VOTING PROCEDURE

  10          Creditors will vote to accept or reject the Plan. IN GENERAL, THE PLAN CANNOT BE

  11   CONFIRMED IF THE PLAN DOES NOT RECEIVE AT LEAST TWO-THIRDS (2/3) IN

  12   AMOUNT AND MORE THAN ONE-HALF (1/2) IN NUMBER OF ALLOWED CLAIMS

  13   VOTING IN EACH IMPAIRED CLASS. However, if the requisite acceptances are not obtained

  14   from one or more Impaired Classes, the Court may nonetheless confirm the Plan pursuant to Code

  15   § 1129(b) if one Impaired Class accepts the Plan and the Court finds that the Plan provides, among

  16   other things, fair and equitable treatment of the Classes rejecting the Plan and that Creditors receive

  17   as much or more under the Plan than they would receive in a Chapter 7 liquidation.

  18                            ARTICLE 6 - BINDING EFFECT OF PLAN

  19          The provisions of this Plan shall bind the Debtors and any Person or entity holding a

  20   Claim against the Debtors or their Estate, whether asserted or not asserted, whether such Person

  21   or entity’s Claim arose before or after the respective Petition Date or the Effective Date,

  22   whether or not the Claim is Impaired under the Plan, and whether or not such Person or entity

  23   has accepted or rejected the Plan.

  24                           ARTICLE 7 - EFFECT OF CONFIRMATION

  25          Except as otherwise provided herein, the rights afforded in this Plan shall be in exchange

  26   for, and in complete satisfaction and release of, all Claims against the Debtors of any nature
  27   whatsoever. All holders of Claims against the Debtors shall be precluded from asserting against the
  28
       Debtors, the Estate, or the Properties of the Debtors or the Estate any other or further Claim based

Case 2:18-bk-13152-EPB
      {00149342}
                               Doc 34 Filed 03/05/19
                                              -17-    Entered 03/05/19 10:52:22                  Desc
                               Main Document    Page 17 of 26
   1   upon any omission, transaction or other activity of any kind or nature that occurred prior to the

   2   Effective Date. This release shall be effective as to each Claim, regardless of whether the Claim is
   3   listed on the Debtors’ Statements or Schedules filed in this Case, whether a proof of Claim was
   4
       filed, whether such proof of Claim was withdrawn, whether the Claim is an Allowed Claim, in
   5
       whole or in part, or whether the holder of the Claim votes to accept or reject this Plan. Upon the
   6
       Effective Date, all Property of the Estate will vest in the Debtors, who, subject to the obligations set
   7
       forth in the Plan, may use the Property free of any burdens of the Bankruptcy Code and without
   8
       need to obtain Court approval of his actions. This release is not a discharge and the Debtors are
   9
  10   entitled to a discharge only as permitted by Code § 1141(d)(2) and (5).

  11                             ARTICLE 8 - MODIFICATION OF PLAN

  12           This Plan may be modified in accordance with the provisions of the Bankruptcy Code

  13   and Chapter 11 as follows:

  14           8.1     Pre-Confirmation

  15           In accordance with Code § 1127(a), the Debtors may propose the modification of the

  16   Plan in writing at any time before confirmation, provided that the Plan, as thus modified, meets

  17   the requirements of Code §§ 1122 and 1123, and the Debtors complies with Code § 1125.

  18           8.2     Post-Confirmation

  19           In accordance with Code § 1127(b), the Plan also may be modified at any time after

  20   confirmation and before its substantial consummation, provided that a) the Plan as modified

  21   meets the requirements of Code §§ 1122 and 1123, b) the circumstances then existing justify

  22   such modification, and c) the Court confirms the Plan as thus modified under Code § 1129.

  23           8.3     Effect of Modification

  24           Every modification of the Plan will supersede the previous version of the Plan as and

  25   when each modification is effective. When superseded, the previous version of the Plan will be

  26   in the nature of a withdrawn or rejected settlement proposal, and will be null, void, and

  27   unusable by the Debtors or any other party for any purposes whatsoever with respect to any of

  28   the contents of such version of the Plan.

Case 2:18-bk-13152-EPB
      {00149342}
                               Doc 34 Filed 03/05/19
                                              -18-    Entered 03/05/19 10:52:22                   Desc
                               Main Document    Page 18 of 26
   1          Notwithstanding anything to the contrary contained herein, the Debtors shall not be

   2   bound by estoppel, or the principles of res judicata or collateral estoppel, with respect to any

   3   term or provision contained herein in the event the Plan is not confirmed upon the terms and

   4   provisions set forth herein.

   5                         ARTICLE 9 - RETENTION OF JURISDICTION

   6          Notwithstanding the confirmation of this Plan, the Bankruptcy Court shall retain

   7   jurisdiction for all matters arising out of, or related to, the Case and this Plan, including, but not

   8   limited to all of the following matters:

   9              a) Allowance and payment of any Claims upon any objection thereto (or other
                     appropriate proceedings) by any party in interest entitled to proceed in that
  10                 manner;

  11              b) Determination and adjudication of any issues that arise out of or relate to a sale
                     of any Property;
  12
                  c) Determination and adjudication of any disputes that arise regarding the
  13                 interpretation of any provisions of this Plan;

  14              d) Facilitation of the consummation of this Plan by entering, consistent with the
                     provisions of this Plan, any further necessary or appropriate orders regarding this
  15                 Plan and any provisions thereof;

  16              e) Adjudication of any causes of action or other proceedings presently pending or
                     otherwise referenced in the Plan, including but not limited to any action
  17                 regarding the initiation, prosecution, enforcement, compromise or settlement of
                     the causes of action in the Estate, and the adjudication of any and all “core
  18                 proceedings” under 28 U.S.C. § 157(b) that may be pertinent to the Case;

  19              f) Enforcement of any provisions of the Plan and any and all documents relating to
                     the Plan;
  20
                  g) Determination and adjudication of any issues that relate to the Bankruptcy Case,
  21                 and any governmental unit’s Claim with respect to any tax, or any fine, interest
                     or penalty relating to a tax; and
  22
                  h) Determination of any dispute that may arise regarding the enforcement of any
  23                 settlement or compromise related to the Case.

  24
                     ARTICLE 10 - RETENTION AND PROSECUTION OF CLAIMS
  25
              10.1    Preservation of Debtors’ Claims, Demands, and Causes of Action
  26
              In accordance with Code § 1123(b)(3), all of the Debtors’ claims and causes of action
  27
       will a) survive the entry of the Confirmation Order and the Effective Date, b) not be discharged
  28
       by the Plan, and c) become and remain part of the Debtors’ Assets after the Effective Date.
Case 2:18-bk-13152-EPB
      {00149342}
                              Doc 34 Filed 03/05/19
                                             -19-    Entered 03/05/19 10:52:22                  Desc
                              Main Document    Page 19 of 26
   1          10.2    Procedure for Determination of Claims

   2                  10.2.1 Disputed Claims

   3                  Except as to any Claim that has been Allowed prior to the Effective Date, on or

   4   before the sixtieth day after the Effective Date, the Debtors or any party in interest may object

   5   to the allowance of a Claim or seek estimation thereof. See Section 2.3 above. No payments or

   6   other distributions will be made to holders of Claims unless and until such Claims are Allowed

   7   Claims pursuant to a Final Order. If a Claim is not an Allowed Claim as of the Effective Date

   8   or when payment is otherwise due under the Plan, payment of the Allowed Claim will be made

   9   when a Claim becomes an Allowed Claim after the Effective Date or as otherwise specifically

  10   provided in the Plan.

  11          No Claim will be an Allowed Claim until timely filed objections to its allowance are

  12   resolved. The Court shall resolve all objections at a separate hearing or hearings. Any Claims

  13   not timely filed or Allowed shall be discharged by the Confirmation Order. Only Allowed

  14   Claims and interests will receive distributions from the Estate. The Debtors have the right to

  15   object to any Claim where it appears that there is some dispute with regard to the Claim as filed.

  16   Unless deemed filed pursuant to Rule 3003(b), the failure to timely file a proof of Claim will

  17   result in disallowance of the Claim.

  18                  10.2.2 Treatment of Contingent Claims

  19                  Until such time as a contingent Claim or a contingent portion of an Allowed

  20   Claim becomes fixed or absolute or is disallowed, such Claim will be treated as a Disputed

  21   Claim for all purposes related to distributions under the Plan. The holder of a contingent Claim

  22   will only be entitled to a distribution under the Plan when and if such contingent Claim becomes

  23   an Allowed Claim.

  24                 ARTICLE 11 - PROVISIONS GOVERNING DISTRIBUTIONS

  25          11.1    Distributions by the Debtors

  26          The Debtors will pay all Allowed Claims according to the Plan.

  27          11.2    Date of Distributions

  28          Except as otherwise provided in the Plan, or as may be ordered by the Bankruptcy

Case 2:18-bk-13152-EPB
      {00149342}
                               Doc 34 Filed 03/05/19
                                              -20-    Entered 03/05/19 10:52:22              Desc
                               Main Document    Page 20 of 26
   1   Court, distributions of cash on account of Allowed Claims as of the Effective Date will be made

   2   as of the Effective Date or as otherwise agreed by the respective parties.             Authorized

   3   distributions to be made in accordance with the Plan will be deemed made as of the Effective

   4   Date if made on the Effective Date or as promptly thereafter as practicable, but in any event no

   5   later than thirty (30) days after the Effective Date. Distributions on account of Disputed Claims

   6   that are Allowed after the Effective Date will be made as provided in the Plan and if not so

   7   provided no later than thirty (30) days after entry of a Final Order allowing the Claim.

   8          11.3    Delivery of Distributions

   9          Subject to Rule 9010, distributions and deliveries to each holder of an Allowed Claim

  10   will be made at the address of such holder as set forth on the respective proof of Claim as of the

  11   Effective Date (or at the last known address of such holder if no proof of Claim is filed or if the

  12   Debtors have been notified of a change of address). If any holder’s distribution is returned as

  13   undeliverable, no further distribution to such holder will be made unless and until the Debtors

  14   are notified of such holder’s then-current address, at which time all missed distributions will be

  15   made to such holder without interest. The Debtors will be under no obligation to attempt to

  16   locate the holder of any Allowed Claim or to recognize any purported transfer or encumbrance

  17   on the rights of holders of Allowed Claims after the Confirmation Date.              Amounts of

  18   undeliverable distributions will be retained by the Debtors until such distributions are claimed.

  19   Any Claimant that does not receive a distribution due to it being undeliverable must request

  20   payment on or before the first anniversary of the initial date of such payment. After such date,

  21   all unclaimed Property will be paid pro rata to the Class II General Unsecured Creditors.

  22          11.4    Means of Payment

  23          Payments made to holders of Allowed Claims pursuant to this Plan will be in United

  24   States dollars by checks drawn on the domestic bank selected by the Debtors.

  25          11.5    De Minimis Cash Distributions

  26          No cash payment of less than ten dollars ($10.00) will be made to any holder of an

  27   Allowed Claim unless a request therefore is made in writing to the Debtors.

  28          11.6    Setoff

Case 2:18-bk-13152-EPB
      {00149342}
                               Doc 34 Filed 03/05/19
                                              -21-    Entered 03/05/19 10:52:22              Desc
                               Main Document    Page 21 of 26
   1           Pursuant to Code § 553 or common law rights of setoff or recoupment, the Debtors will,

   2   in the ordinary course of his affairs, set off or assert recoupment against any Allowed Claim, the

   3   Claims, rights, and causes of action of any nature that the Debtors may hold against the holder

   4   of such Claim; provided, however, that neither the failure to effect such a setoff nor the

   5   allowance of any Claim hereunder will constitute a waiver or release by the Debtors of any such

   6   Claims, rights, and causes of action that the Debtors may possess against such holder.

   7                              ARTICLE 12 - GENERAL PROVISIONS

   8           12.1    Extension of Dates

   9           If any date set forth in this Plan, including a payment due date, falls on a day that is not a

  10   Business Day, then such date will be the next Business Day.

  11           12.2    Notices

  12           Any notice required or permitted to be provided under the Plan will be in writing and

  13   served by regular postage prepaid first-class mail, hand-delivery, facsimile, or e-mail.

  14           12.3    Default

  15           If the Debtors are unable to perform in accordance with the Plan, then they will be in

  16   default. Any Creditor may seek to enforce the Plan. Before doing so, the Creditor must provide

  17   notice to the Debtors specifying the nature of the alleged default and a 30-day period to cure the

  18   default. Any notice must be in writing and sent via certified mail to the Debtors at the address on

  19   file with the Clerk of this Court and with a copy sent via certified mail to:

  20                                         Thomas H. Allen, Esq.
                                           Cody D. Vandewerker, Esq.
  21                                     ALLEN BARNES & JONES, PLC
                                           1850 N. Central, Suite 1150
  22                                        Phoenix, Arizona 85004

  23
               12.4    Closure of the Case
  24
               At such time as the Plan has been fully administered (i.e., when the Plan has been
  25
       substantially consummated), the Debtors will file an application for entry of a Final Decree,
  26
       upon the entry of which the Case shall be deemed closed.
  27
               12.5    Effect of Appeal
  28
               In the event of any appeal of the Confirmation Order, and provided that no stay of the
Case 2:18-bk-13152-EPB
      {00149342}
                               Doc 34 Filed 03/05/19
                                              -22-    Entered 03/05/19 10:52:22                 Desc
                               Main Document    Page 22 of 26
   1   effectiveness of such Confirmation Order has been entered, the implementation and

   2   enforcement of the Confirmation Order and the Plan according to their terms shall remain

   3   unaffected.

   4          12.6    Exculpation and Limitation of Liability

   5          Neither the Debtors, nor any of his respective present or former employees, advisors,

   6   attorneys, or agents, will have or incur any liability to any holder of a Claim, or any other party

   7   in interest, or any of their respective agents, employees, representatives, financial advisors,

   8   attorneys, or affiliates, or any of their successors or assigns, for any act or omission in

   9   connection with, relating to, or arising out of the Case, efforts to obtain confirmation of the

  10   Plan, the consummation of the Plan, or the administration of the Plan or the property to be

  11   distributed under the Plan, whether now known or hereafter discovered, except for their gross

  12   negligence; willful, wanton, or intentional misconduct; or breaches of their fiduciary duties.

  13          12.7    General Injunction

  14          Except as otherwise expressly provided in this Plan, the Confirmation Order shall

  15   provide, among other things, that all parties in interest who have held, hold, or may hold Claims

  16   are permanently enjoined with respect to such Claims, on and after the Effective Date, from: a)

  17   commencing or continuing in any manner any action or other proceeding of any kind; b) the

  18   enforcement, attachment, collection, or recovery by any manner or means of any judgment,

  19   award, decree, or order; c) creating, perfecting, or enforcing any encumbrance of any kind; d)

  20   asserting any setoff, right of subrogation, or recoupment of any kind against any obligation due

  21   e) conducting any form of discovery; or f) otherwise engaging in harassment. The forgoing

  22   injunction applies with regard to acts against the Debtors, their Property, successors in interest,

  23   and the property of successors in interest.

  24          12.8    Interest

  25          Unless set forth specifically herein, whenever interest is to be computed under the Plan,

  26   interest will be simple interest and not compounded. Unless otherwise specifically provided for

  27   in the Plan or the Confirmation Order, post-petition interest shall not accrue or be paid on

  28   Claims, and no holder of a Claim will be entitled to interest accruing on or after the Petition

Case 2:18-bk-13152-EPB
      {00149342}
                              Doc 34 Filed 03/05/19
                                             -23-    Entered 03/05/19 10:52:22                Desc
                              Main Document    Page 23 of 26
   1   Date on any Claim.

   2            12.9   Additional Assurances

   3            The Debtors and any party in interest holding Allowed Claims will execute such other

   4   further documents as are necessary to implement any of the provisions of the Plan.

   5            12.10 Confirmation by Non-Acceptance Method

   6            The Debtors hereby request, if necessary, confirmation of the Plan pursuant to Code

   7   § 1129(b) with respect to any Impaired Class of Claims that does not vote to accept the Plan.

   8            12.11 Vesting

   9            As of the Effective Date of the Plan, the Debtors shall retain and be vested with all of

  10   the Estate’s Property. All Property shall be free and clear of all liens, Claims, and interests of

  11   Creditors and parties in interest except as specifically provided in this Plan.

  12            12.12 Successors and Assigns

  13            The rights and obligations of any Creditor or other party-in-interest referred to in the

  14   Plan will be binding upon, and will inure to the benefit of, the successors, assigns, heirs,

  15   devisees, executors, and personal representatives of such Creditor or party in interest.

  16            12.13 Withdrawal of Plan

  17            The Plan may be withdrawn by the Debtors at any time before entry of the Confirmation

  18   Order.

  19            12.14 Severability and Reformation

  20            The Debtors intend to comply fully with the Bankruptcy Code and applicable non-

  21   bankruptcy law in proposing the Plan.         Therefore, if the Court determines that any Plan

  22   provision is contrary to the Bankruptcy Code or applicable non-bankruptcy law, that provision

  23   will be deemed severed and automatically deleted from the Plan if it cannot be reformed, or the

  24   provision or its interpretation will be deemed reformed to ensure compliance; provided,

  25   however, that nothing contained in this paragraph will prevent the Debtors from modifying the

  26   Plan in accordance with and as set forth in the Plan. Pursuant to any ruling by the Court

  27   regarding the subject matter of this paragraph, any such severance or reformation will be stated

  28   specifically in the Confirmation Order, which then will control notwithstanding any contrary or

Case 2:18-bk-13152-EPB
      {00149342}
                              Doc 34 Filed 03/05/19
                                             -24-    Entered 03/05/19 10:52:22                Desc
                              Main Document    Page 24 of 26
   1   inconsistent provisions of the Plan.

   2            12.15 Prohibition Against Prepayment Penalties

   3            If the Debtors so choose, in their sole and absolute discretion, to prepay any obligation

   4   on which deferred payments are provided for under the Plan, the Debtors will not be liable or

   5   subject to the assessment of any prepayment penalty thereon unless otherwise ordered by the

   6   Court.

   7            12.16 Payment of Statutory Fees and Filing of Quarterly Reports

   8            Before the Case is closed, all fees payable pursuant to 28 U.S.C. § 1980, as determined

   9   by the Court at or in conjunction with the Confirmation Hearing, will be paid on or before the

  10   Effective Date and, thereafter, in accordance with applicable bankruptcy law. The Debtors will

  11   file all quarterly reports of disbursements as required by the Bankruptcy Code.

  12            12.17 Governing Law

  13            Except to the extent that the Bankruptcy Code is applicable, the rights and obligations

  14   arising under this Plan shall be governed by, construed, and enforced in accordance with, and

  15   subject to, the laws of the State of Arizona, excluding any laws that result in the application of

  16   the laws of another jurisdiction.

  17            12.18 Special Tax Issues

  18            The issuance, transfer, or exchange of a security as defined under the Bankruptcy Code

  19   or applicable law, or the making or delivery of any instrument of transfer under this Plan, shall

  20   not be taxed under any state or local law imposing a stamp tax or similar tax as provided in

  21   Code § 1146.

  22            12.19 Conflicts Between Plan and Confirmation Order

  23            In the event the terms of this Plan and the Confirmation Order conflict, the terms of the

  24   Confirmation Order shall govern.

  25            RESPECTFULLY SUBMITTED this 5th day of March, 2019.

  26
                                                     /s/ Phillip J. Hoolehan
  27                                                 Phillip J. Hoolehan

  28   ///

Case 2:18-bk-13152-EPB
      {00149342}
                               Doc 34 Filed 03/05/19
                                              -25-    Entered 03/05/19 10:52:22              Desc
                               Main Document    Page 25 of 26
   1   APPROVED AS TO FORM AND CONTENT:

   2   ALLEN BARNES & JONES, PLC

   3
       By: /s/ THA #11160
   4       Thomas H. Allen
           Cody D. Vandewerker
   5       1850 N. Central Avenue, Suite 1150
           Phoenix, Arizona 85004
   6       Attorneys for Debtors

   7

   8

   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

Case 2:18-bk-13152-EPB
      {00149342}
                           Doc 34 Filed 03/05/19
                                          -26-    Entered 03/05/19 10:52:22   Desc
                           Main Document    Page 26 of 26
